Christianson, Ch. J.
(concurring specially). The trial court directed a verdict in favor of the defendant on the ground that plaintiff had failed to establish any actionable negligence on the part of the defendant. In view of the youth of the plaintiff, and all the attendant circumstances, I am of the opinion that the questions of negligence and contributory negligence were for the jury. Hence, I concur in the reversal; but I express no opinion as to whether the doctrine of res ipsa loquitur is applicable to the accident involved in this case.
Birdzell, J., concurs.